Citation Nr: 1453411	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1966 to June 1967 with additional service in the Army Reserve.  A January 2010 response from the National Personnel Records Center indicates that the appellant also had a period of ACDUTRA from August 1, 1971 to August 14, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the RO construed the appellant's claim for entitlement to service connection for a left hip disability as requiring new and material evidence to reopen.  However, the Board finds a May 2011 correspondence from the appellant's representative indicates disagreement with the October 2010 initial denial of service connection for the left hip disability.  Thus, the issue is properly phrased on the title page herein.

In June 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

(The issue of entitlement to service connection for a psychiatric disability is addressed in the remand that follows the decision below.)



FINDING OF FACT

Affording the appellant the benefit of the doubt, the evidence of record indicates that his current cervical spine arthritis, lumbar spine arthritis and left hip arthritis are likely related to his ACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant has lumbar spine arthritis that is likely the result of an in-service injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  The appellant has cervical spine arthritis that that is likely the result of an in-service injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  The appellant has left hip arthritis that is likely the result of an in-service injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband. a medical opinion is not required to prove nexus between service-connected mental disorder and drowning which caused appellant's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the appellant reports that he was injured during a hard landing from a parachute jump while on ACDUTRA at Fort Bragg during 1971.

The service records indicate that he was injured during an Airborne Operation on August 3, 1971 and that he was placed on duty for ten days while he received treatment for his injury.  Additional records indicate that the appellant was placed on inactive duty for training in September 1971 for continued health care at Womack Army Medical Center.  

The appellant also submitted his jump record indicating that he jumped dozens of times as part of his military duty beginning in 1967 with the last date being in 1996.

In February 2010, the appellant was afforded a VA examination.  The examiner indicated that he could not find that the appellant's spine conditions were due to jumps during the Army Reserve training; mainly due to a lack of documentation of care for the disabilities from the initial injury to the present.

A September 2010 VA examination report indicates that the appellant's left hip disability was not related to service as he had similar level of arthritis in his right hip.

In October 2010, a private provider submitted a nexus statement.  The provider indicated that the appellant had severe degenerative joint disease in his cervical and lumbar spine as well as arthritis in his left hip.  The provider indicated that these disabilities originated in service due to parachute jumps, as well as the result of moving heavy loads.  It was felt that the original problems had continued from service to the current time.

The appellant submitted a May 2011 letter from an additional private physician indicating that the appellant's current lumbar spine injury was due to in-service parachuting and further indicating that his current disability was consistent with the original injury.  The provider indicated his opinion was based on review of the relevant records as well as objective testing.

The appellant additionally submitted various lay statements indicating that he was injured in service and had had problems since with back and hip disabilities.

In sum, the evidence of record demonstrates an in-service injury.  The appellant has also contended chronic symptomatology of varying severity over the years due to this in-service injury.  Additionally, the Board finds the private opinions to be more probative than the VA opinions as the providers considered the appellant's credible statements concerning continuity of symptoms since ACDUTRA.  Thus, resolving reasonable doubt in the appellant's favor, a grant of service connection is warranted for left hip arthritis, cervical spine arthritis, and lumbar spine arthritis.


ORDER

Entitlement to service connection for left hip arthritis is granted.

Entitlement to service connection for lumbar spine arthritis is granted.

Entitlement to service connection for cervical spine arthritis is granted.


REMAND

The appellant claims he has a psychiatric disorder that is secondary to his service-connected tinnitus.  The Board notes that the appellant submitted a May 2011 statement from his private provider, indicating that the appellant has insomnia secondary to his tinnitus for at least the previous six months; however, there is no rationale for this opinion.  Also, the Board notes that service records indicate that the appellant complained of problems with sleep in 1975 and again in 1979.

The appellant was afforded a VA examination to determine whether his psychiatric problems were related to his service-connected tinnitus.  However, the examiner did not consider if the appellant's psychiatric problems had been aggravated by his service-connected tinnitus.  Thus, the appellant should be provided another psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature of his psychiatric disability and to obtain an opinion as to whether any disability found has been caused or aggravated by any service-connected disability.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the appellant, the examiner should indicate opinions as to whether there is a 50 percent or better probability that the appellant has a current psychiatric disability that has been caused or permanently worsened beyond its natural progression by the service-connected tinnitus.  The examiner should provide a rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case.  If the benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


